Title: I: Resolution of the Virginia Legislature, 22 June 1784
From: Virginia Legislature
To: 

 

[Richmond, Va.] Tuesday June the 22d 1784
In the House of Delegates

Resolved that the Executive be requested to take measures for procuring a Statue of General Washington to be of the finest Marble and best Workmanship with the following Inscription on its Pedestal; vizt
The General Assembly of the Commonwealth of Virginia, have caused this Statue to be erected as a monument of affection and gratitude to George Washington—who uniting to the endowment of the Hero the virtues of the Patriot and exerting both in establishing the Liberties of his Country has rendered his name dear to his fellow Citizens and given the World an immortal example of true Glory. Done in the year of Christ——and in the year of the Commonwealth——.
1784. June 24th
Teste
Agreed to by the Senate
John Beckley Clerk ⟨h.d.⟩
Will: Drew C.S.
